Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 1 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 2 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 3 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 4 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 5 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 6 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 7 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 8 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 9 of 10
Case 8:17-ap-01068-MW   Doc 30 Filed 11/05/18 Entered 11/06/18 11:09:56   Desc
                        Main Document    Page 10 of 10
